COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Willie Koehler v. Amoco Federal Credit Union and Reba
                            Hankins

Appellate case number:      01-13-00498-CV

Trial court case number:    11-CV-1172

Trial court:                212th District Court of Galveston County

       Appellant’s brief was originally due on August 14, 2013. On July 2, 2013,
appellant, Willie Koehler, filed a document entitled “Appellant’s Brief.” On September
24, 2013, we granted a motion to strike filed by appellees, Amoco Federal Credit Union
and Reba Hankins, struck appellant’s brief for failing to comply with Texas Rule of
Appellate Procedure 38.1, and ordered appellant to file an amended brief by October 24,
2013. See TEX. R. APP. P. 38.1. On January 30, 2014, the Clerk of this Court notified
appellant that his brief had not yet been filed and required that a response be filed within
10 days, or the appeal could be dismissed for want of prosecution. See TEX. R .APP. P.
38.8(a)(1), 42.3(b).
       On February 10, 2014, appellant responded by filing a letter-motion requesting an
additional 30 days “to do what the Court is asking, and to continue forward without
delay.” In support of his motion, appellant states that the “reason to go forward is now I
have proper help in doing all that is ask[ed] of me, and also I’m able to go to the law
library and better understand my case,” that his “lack of response to the Court was” based
on his “lack of knowledge of the law, and seeking legal help,” and that he has been in
“transit moving from place to place” within the Texas Department of Criminal Justice.
       Accordingly, we GRANT appellant’s motion and ORDER appellant to file his
brief no later than 30 days from the date of this order. No further extensions will be
granted. However, because appellant has had approximately seven months to file his
brief and approximately five months to file his amended brief, if appellant fails to file a
brief that complies with Texas Rule of Appellate Procedure 38.1 within 30 days of the
date of this order or fails to comply with Rules 9.1, 9.3, 9.4, and 9.5 when he files his
brief, this appeal may be dismissed for want of prosecution or for failure to comply with
a requirement of the rules of appellate procedure or an order of this Court. See TEX. R.
APP. P. 9.1, 9.3, 9.4, 9.5, 38.1, 38.8, 38.9(a), 42.3(b), (c).
      It is so ORDERED.


Judge’s signature: /s/ Chief Justice Sherry Radack
                     Acting individually  Acting for the Court

Date: February 18, 2014